Citation Nr: 1410388	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The appellant alleges that he had recognized guerilla service with the U. S. Armed Forces during World War II.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Republic of the Philippines.  

The appellant was scheduled for a videoconference hearing in May 2013 to which he failed to report.  Subsequently, the appellant's spouse, on behalf of the appellant, requested another hearing.  Pursuant to a June 2013 Board remand, the appellant was scheduled for a videoconference hearing in February 2014, to which he failed to report.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge by a United States service department, that the appellant had the requisite military service as required by law for eligibility for one-time payment from the FVEC Fund.

2.  The National Personnel Records Center (NPRC) has stated that the appellant had no requisite military service, to include as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC Fund have not been met. 38 U.S.C.A. § 5101(a) (West 2002 & West Supp. 2013); American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Nonetheless, the appellant was informed of the necessary requirements for substantiating his claim in correspondence in June 2010 and May 2012.

Legal Criteria

Under the American Recovery and Reinvestment Act, a one-time benefit was provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.

For eligible persons who accept a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.

Section 1002 (d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA. 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service. 38 C.F.R. § 3.203; Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

Analysis

The claims file includes a VA Form 21-4138, dated in July 2009, in which the appellant alleged that he served with the USAFIP, NL (United States Army Forces in the Philippines, Northern Luzon) Medical Co. from February 1945 to October 1945.   


In a March 2010 notice of disagreement, the appellant again stated that he served in a guerilla unit in 1945.  He stated that he has no proof of his military service except for a photocopy of monthly checks which he received from the Philippine Veterans Office.  He also reported that he had been told that his name appears in the roster of troops of the Philippine Army Veterans at the Philippine Veterans Office in San Fernanda, La Union.  Attached to his statement, was a photocopy of a check from the Philippine Veterans Affairs Office made out to the appellant and entitled "old age pension."

The claims file includes a photocopy of a service record.  It reflects that the appellant enlisted at Camp Spenser in February 1945 and was assigned to the Medical and Hospital Co.

In August 2010, the RO requested verification of the appellant's service on a VA Form 21-3101, Request for Information.  The National Personnel Records Center (NPRC) response noted that the appellant "has no service as a member of the Philippine Commonwealth Army, including the recognized guerilla, in the service of the United States Armed Forces." 

The claims file includes a certification from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General, dated in June 2011.  It reflects that the appellant enlisted in February 1945 with the Medical and Hospital Co.  It does not reflect that he was carried on a roster, the unit, the date of recognition, that he was paid arrears, or a date processed for the organization.  (See VA Form 21-3101).

The claims file also includes photocopies of pages of the "History of the Philippines" by Benitez.  They reflect the history of some units, to include a unit under R.W. Volckmann, with whom the appellant claims he served.

January 2011 correspondence from the Department of National Defense, Philippines Veterans Affairs Office reflects that the appellant was to verify his pension status.  

Based on this additional information, the RO again requested verification of the appellant's service from the NPRC.  A September 2012 NPRC response reflects that there is "no change warranted in prior negative determination." (See VA Form 21-3101.)

The VA Form 21-3101s dated in 2010 and 2012 reflect that the appellant's date of birth was in January 1922, the same dated noted on the appellant's application for FEVC, his U. S. passport, his California driver's license, his U.S. certificate of naturalization, his enlistment service records, the Armed Forces of the Philippines, Office of the Adjutant General Certification, and the Philippines Veterans Affairs Office verification form for pensioners 

In a statement dated in October 2012, the appellant stated that his date of birth was erroneously stated as September 25, 1925 in the October 2012 Supplemental Statement of the Case (SSOC) and that perhaps this is the reason why the NPRC was unable to verify his military service.  The Board acknowledges that the October 2012 SSOC listed to the appellant's date of birth as September 25, 1925.  However, the Board finds that this was merely a typographical error in the SSOC, and does not adversely affect the appellant's claim.  Both the 2010 and 2012 requests to the NPRC contained the correct identifying information, to include the birthdate, of the appellant.  Based on the correct information, NPRC determined that the appellant did not have requisite service.

As noted above, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service. 38 C.F.R. § 3.203 (2013); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  The claims file does not include a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  

The evidence of record, to include the statements of the appellant, the pages of the history book, and the Filipino documents associated with the claims file fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service because they are not official documents of the appropriate United States service department.  As such, they may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including compensation from the FVEC Fund.  Moreover, as noted above the NPRC has found that the appellant did not have the requisite service.

Recognition of service by the Philippine Government is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.  The proper course for an appellant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department. See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

Based upon the record in this case, the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Veteran status is a prerequisite to entitlement to payment from the FVEC fund.  As such, entitlement to a one-time payment from the FVEC Fund is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


